DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 108-121, 124, 129-137 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) in view of Bodduluri et a l(US 20120041451).
Regarding claim 108, Hall et al (hereafter Hall) discloses a system, comprising: a scalpet assembly (130, 112) comprising a substrate (120) and a scalpet array, wherein the scalpet array includes a plurality of scalpets (figure 8), wherein each scalpet comprises a proximal end, a distal end, and a shaft including a lumen between the proximal end and the distal end, wherein a region of each scalpet is configured to couple to the substrate and the distal end includes a circular cutting surface configured to incise skin pixels (figure 8). Hall does not disclose the plurality of scalpets rotate. Bodduluri et al (hereafter Bodduluri) teaches systems and methods for harvesting skin pixels (abstract), wherein it was well known in the art at the time of the invention that rotation of needle cannulas allows for improved dissection all around a resection while minimizing damage to the incision site (paragraph 0028). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further configure the at least one cannula of the cannula array to rotate, as taught as known by Bodduluri, and further circumferentially incise in order to improve removal of a plurality of skin plugs in the fractional field while minimizing damage to the incision site. Hall in view of Bodduluri does not disclose a drive system coupled to the plurality of scalpets and configured to be removably coupled to a handpiece assembly, wherein the drive system is configured to cause the plurality of scalpets to rotate. Tezel teaches a surgical punch system for skin surfaces comprising a multi-scalpet array (11) configured for rotational fractional resection, wherein the MSA includes a drive system (12, 13) coupled to a proximal region of a central scalpet of the scalpet array, wherein the drive shaft is configured to couple rotational force from a remote source (12) to the plurality of scalpets (C:3, L:65-679), wherein driven punches can generally make more incisions in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor (C:1, L:30-40), wherein the drive system is configured to cause the plurality of scalpets to rotate. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to configure MSA in the method of Hall in view of Bodduluri to further include a drive shaft coupled to a motor of a remote console to couple rotational force from the motor to the cannula assembly to rotate at controlled speeds around a central axis of the at least one cannula, as taught by Tezel, in order to allow for more incisions to be made in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor. 
Regarding claim 109, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, wherein Tezel teaches the drive system (12) is configured to couple torque to each scalpet, wherein the torque is configured to rotate each scalpet around a central axis of the shaft of the scalpet (C:3, L:65-69).
Regarding claim 110, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 109, wherein Tezel teaches the drive system( 12) is configured to cause the plurality of scalpets to rotate in unison (C:6, L:1-20)
Regarding claim 111, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 109, wherein Tezel teaches the drive system comprises a geared drive system (42, 44) including gears configured to be driven to deliver the rotational force to the scalpet array (C:6, L:1-20).
Regarding claim 112, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 111, wherein Tezel teaches each scalpet of the plurality of scalpets is coupled to a gear (figure 5).
Regarding claim 113, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 112, wherein Tezel teaches each gear is fitted at least one of around and over a corresponding scalpet (figure 2).
Regarding claim 114, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 112, wherein Tezel teaches the handpiece assembly includes a drive shaft and a motor configured to rotate the drive shaft.
Regarding claim 115, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 113, wherein Tezel teaches the drive system (12) is configured to removably couple to the drive shaft (figure 1).
Regarding claim 116, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, wherein Tezel teaches the handpiece assembly is configured to control at least one of activation of a rotational force to the plurality of scalpets and a speed of the rotation (C:3, L:55-69). 
Regarding claim 117, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, wherein Tezel teaches the scalpet assembly is configured to transmit the torque and an axial force to the target site (C:2, L:13-27).
Regarding claim 118, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, wherein Hall teaches at least one scalpet of the scalpet array comprises a cylindrical scalpet (figure 6).
Regarding claims 119, 120, 121,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, wherein Hall teaches the lumen is configured to pass tissue from the distal end, wherein the proximal end is configured to pass tissue from the lumen, the cutting surface includes at least one of a sharpened edge, a beveled edge, a serrated edge, and at least one sharpened point  (figure 7).
Regarding claim 129,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, wherein Hall teaches the scalpet assembly is configured to couple to a vacuum component (paragraph, 0033), wherein the vacuum component is configured to generate a vacuum.
Regarding claim 130,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 129, wherein Hall teaches a housing (112) configured to include the scalpet assembly and the drive system, wherein the housing is configured to removably couple to the vacuum component.
Regarding claim 131,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 130, wherein Hall teaches wherein the housing is configured to maintain the vacuum (paragraph, 0033).
Regarding claim 132,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 130, wherein Hall teaches the housing is configured to couple the vacuum to the resection site via the plurality of scalpets (paragraph, 0033).
Regarding claim 133,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 130, wherein Hall teaches the housing is configured to removably couple to the handpiece assembly (figure 9).
Regarding claim 134,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 129, wherein Hall teaches the plurality of scalpets is configured to maintain the vacuum at the resection site (paragraph 0033).
Regarding claim 135,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 134, wherein Hall teaches the vacuum is configured to evacuate the incised skin pixels from the resection site via the plurality of scalpets (figure 7, paragraph 0033).
Regarding claim 136,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 134, wherein Hall teaches the vacuum is configured to evacuate subdermal fat via voids generated at the resection site from the incised skin pixels (figure 7, paragraph 0033, it is noted that functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations) .
Regarding claim 137,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 129, wherein Hall teaches the vacuum component includes a vacuum manifold coupled to a vacuum source (bellows, paragraph 0033).
Claims 138, 140-143 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) in view of Bodduluri et a l(US 20120041451), as applied to claim 108 above, and further in view of Giovannoli (US 20050283141).


Regarding claim 138,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 108, but does not teach extrusion pins.  Giovannoli teaches an extrusion system configured to include a plurality of extrusion pins (44) to secure the skin plugs within the surgical punches and forcibly remove the plugs as the surgical array is removed (paragraph 0053). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include the extrusion pins, taught by Giovanelli, in the lumens of the scalpets of Hall in view of Bodduluri in view of Tezel, in order to secure the skin plugs within the surgical punches and forcibly remove the plugs as the surgical array is removed .
Regarding claim 140,  Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 138, wherein Giovannoli teaches the plurality of extrusion pins corresponds to the plurality of scalpets, wherein each extrusion pin is aligned with a corresponding scalpet of the plurality of scalpets (paragraph 0053, each lumen has a pair of pins).
Regarding claim 138, 141-143, Hall in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 138, Giovannoli teaches an extrusion system configured to include a plurality of extrusion pins (41) to secure the skin plugs within the surgical punches and forcibly remove the plugs as the surgical array is removed (paragraph 0053). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include the extrusion pins, taught by Giovannoli, in the lumens of the scalpets of Hall in view of Bodduluri in view of Tezel, in order to secure the skin plugs within the surgical punches and forcibly remove the plugs as the surgical array is removed, wherein the plurality of extrusion pins is configured to clear the plurality of incised skin plugs from the lumen of the plurality of scalpets, place the plurality of incised skin plugs into a fractional defect at a recipient site, or place the plurality of incised skin plugs into pixel canisters of a docking station (the pins 41 can be pushed into the lumens of the scalpets in order to release the pixels as recited in the functional limitations.) 
Allowable Subject Matter
Claims 122, 123, 125-128, 139 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations set forth in claims 108 and 138, however, the claims have not been rejected because no reference could be found that teaches substrate is configured to maintain the plurality of scalpets in a configuration, wherein the substrate includes an array of orifices in the configuration to receive the plurality of scalpets, a position of the plurality of scalpets is configured to be adjustable to control a depth of insertion of the plurality of scalpets at a resection site, the substrate is configured for use in the adjustment of the position of the plurality of scalpets, the substrate includes a plurality of guide plates, or wherein the extrusion system includes an ejector component coupled to the plurality of extrusion pins, wherein the ejector component is configured to control movement of the plurality of extrusion pins relative to the lumen of the plurality of scalpets, in combination with the claimed limitations since there is no teaching, suggestion, or motivation to produce the claimed invention. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771